Title: From John Quincy Adams to Executors of John Adams’s Estate, 6 November 1826
From: Adams, John Quincy
To: Executors of John Adams’s Estate


				
					
					Boston. November 1826
				
				Received of the Executors of the last Will of John Adams, by an Order on the Cashier of the United States Branch Bank, Boston the sum of two thousand seven hundred and nine 80/100 dollars being the amount of three orders from W. S. Smith, one of the Devisees, named in the said last Will; of which orders one for $1488.03 is in my favor for payment of debts due from the said W. S. Smith to me; one for $700. 24/100 in favor of Richard Wallack and one in favor of Nathaniel Frye Junr for $521. 53/100 both which last orders are  endorsed the first by the said Richard Wallack and the second by the said Nathaniel Frye Junr payable to my Order—
				
					J. Q. Adams—
				
				
			